Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 1 of 29 PAGEID #: 7




                                                                           EXHIBIT
                                                                                     exhibitsticker.com




                                                                              A
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 2 of 29 PAGEID #: 8
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 3 of 29 PAGEID #: 9
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 4 of 29 PAGEID #: 10
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 5 of 29 PAGEID #: 11
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 6 of 29 PAGEID #: 12
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 7 of 29 PAGEID #: 13
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 8 of 29 PAGEID #: 14
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 9 of 29 PAGEID #: 15
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 10 of 29 PAGEID #: 16
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 11 of 29 PAGEID #: 17
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 12 of 29 PAGEID #: 18
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 13 of 29 PAGEID #: 19
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 14 of 29 PAGEID #: 20
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 15 of 29 PAGEID #: 21
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 16 of 29 PAGEID #: 22
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 17 of 29 PAGEID #: 23
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 18 of 29 PAGEID #: 24
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 19 of 29 PAGEID #: 25
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 20 of 29 PAGEID #: 26
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 21 of 29 PAGEID #: 27
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 22 of 29 PAGEID #: 28
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 23 of 29 PAGEID #: 29
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 24 of 29 PAGEID #: 30
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 25 of 29 PAGEID #: 31
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 26 of 29 PAGEID #: 32
        Case: 2:20-cv-03068-MHW-EPD
          Franklin                         Doc
                   County Ohio Clerk of Courts of #:
                                                  the1-1 Filed: Pleas-
                                                      Common    06/16/20
                                                                       2020Page:
                                                                            May 1927 of 29
                                                                                   10:35   PAGEID #: 33
                                                                                         AM-20CV003259
OF134 - J32



                  B.      Declaring that Defendants have breached their fiduciary duties owed to L Brands

           and its stockholders;

                  C.      Awarding L Brands the damages it sustained due to the violations alleged herein

           from each of the Defendants, jointly and severally, together with interest thereon;

                  D.      Awarding to L Brands restitution from Defendants and ordering disgorgement of

           all unlawfully obtained profits, benefits, and other compensation obtained by Defendants;

                  E.      Directing L Brands to take all necessary actions to reform and improve its corporate

           governance and internal procedures, comply with the Company's existing governance obligations

           and all applicable laws, and protect the Company and its stockholders from a recurrence of the

           damaging events described herein;

                  F.      Awarding to Plaintiff the costs and disbursements of the action, including

           reasonable attorneys' fees, accountants' and experts' fees, costs, and expenses; and

                  G.      Granting such other and further relief as the Court deems just and proper.

                                             JURY TRIAL DEMANDED

                  Plaintiff hereby demands a trial by jury.

           DATED: May 13, 2020
                                                         SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                                         /s/ Geoffrey M. Johnson
                                                        Geoffrey M. Johnson
                                                        Supreme Court ID Number 0073084
                                                        Counsel for Plain tiffMilton Rudi
                                                        12434 Cedar Road, Suite 12
                                                        Cleveland Heights, OH 44106
                                                        Telephone: (216) 229-6088
                                                        Facsimile: (216) 229-6092
                                                        gj ohnson@scott-scott.com

                                                        Joe Pettigrew
                                                        To Be Admitted Pro Hae Vice
                                                        Counsel for Plain tiffMilton Rudi
                                                        SCOTT+SCOTT ATTORNEYS AT LAW LLP


                                                              27
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 28 of 29 PAGEID #: 34
Case: 2:20-cv-03068-MHW-EPD Doc #: 1-1 Filed: 06/16/20 Page: 29 of 29 PAGEID #: 35
